Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Jaguar Mining Reports Q3 2008 Earnings << Record Revenue and Adjusted Cash Flow; Places Caete Project and Greenfield Exploration on Hold >> JAG - TSX/NYSE Arca CONCORD, NH, Nov. 6 /CNW/ - Jaguar Mining Inc. ("Jaguar" or the "Company") (JAG: TSX/NYSE Arca, JAG.NT: TSX) reports its financial and operational results for the period ended September 30, 2008. All figures are in U.S. dollars unless otherwise indicated. << Q3 2 - Record quarterly revenue of $25.8 million. - Net loss of $1.3 million or $0.02 per share, which includes $2.1 million of charges related to unrealized mark-to-market losses for foreign exchange contracts and $5.5 million of charges related to unrealized foreign exchange translation losses. These charges were offset by a $6.5 million recovery of future income taxes. - Cash flow from operations of $4.1 million before changes in non-cash working capital or $0.06 per share. - CAPEX investments totaled $20.6 million. - At September 30, 2008, cash and cash equivalents of $44.2 million, including restricted cash of $3.1 million. >> Commenting on the Q3 results, Daniel R. Titcomb, Jaguar's President and CEO stated, "We had strong operating results and cash flow during the third quarter as Turmalina operations improved and the start of the commissioning phase at Paciencia met expectations. With three operations now working as designed, Jaguar has never been in a stronger position in terms of operations.
